Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-12

IN RE MARGOT ELIZABETH ROBERTS
                                                          2021 DDN 225
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1048379

BEFORE: Glickman and Easterly, Associate Judges, and Washington, Senior
        Judge.

                                  ORDER
                            (FILED— March 31, 2022)

       On consideration of the certified copy of the order from the state of Maryland
placing respondent on inactive disability status by consent; this court’s February 7,
2022, order suspending respondent and directing her to show cause why she should
not be indefinitely suspended under D.C. Bar R. XI § 13(e) as reciprocal discipline,
no response having been filed; respondent’s D.C. Bar R. XI, §14(g) affidavit; and
the statement of Disciplinary Counsel, and it is

       ORDERED that Margot Elizabeth Roberts is hereby indefinitely suspended
from the practice of law in the District of Columbia pursuant to D.C. Bar R. XI, §
13(e), nunc pro tunc to March 21, 2022. It is

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI, § 13(g) for reinstatement, as well the provisions of
Rule XI § 16(c) dealing with the timing of eligibility for reinstatement.


                                  PER CURIAM